Title: Thomas Boylston Adams to John Quincy Adams, 25 February 1800
From: Adams, Thomas Boylston
To: Adams, John Quincy


				
					
						N
						
							o
						
						13.
					
					12. Feby 1st:
					Dear Brother
					Philadelphia 25th: February 1800.
				
				I received on the 18th: instant your favor of the 7th. & 17th. November, Original & Dup: with sundry enclosures relative to the affair between Mr: Engel & Messrs: Mark of New York. I have forwarded to them the letter to their address, with one from self, acquainting

them with my Authority to demand payment of the debt, and desiring them to make speedy arrangements to that effect.
				If, contrary to my expectations, they should offer to pay the interest, which has accrued, without a suit at law for it, I shall give you information of it as soon as possible; but if they put us to our compulsory remedy, I shall employ faithful Counsel at New York to conduct it, as I could not do it myself.
				I wrote you pretty fully by Mr: Sitgreaves, who sailed a fortnight ago, for England, & by the last British packet, I sent my Accompt with you for the last year. Herewith I send a Duplicate.
				Nothing of a very interesting nature has occurred in our public affairs, since I wrote you last. The Supreme Court of the United States held its ordinary session here since the beginning of this month, but little business was done. The new Judge appointed in the room of Iredell, deceased, is a Mr: Moore of North Carolina, but he has not yet taken a seat on the bench.
				Congress have been occupied with various objects, more or less important, but hither to, few laws have been passed. The general Bankrupt Bill is now before the Senate, with a prospect of its being passed— In the house of Reps: there was an equal division & the Speaker decided the fate of it. A Bill to amend the Judiciary System will be shortly reported, and from the reputation & talents of the Committee, considerable expectation may be indulged, that the alterations they shall propose will be worthy of adoption. But there is an evident reluctance in many gentlemen towards these great national acts, because they tend to strengthen the bonds of union & give an influence to the general Government, that interferes with their malignant designs. Notwithstanding the general complection of our national Councils at this period, there is wanting that unity of object & concurrence of design, which constitute real strength. The State Legislatures are in several instances, hostile towards the general Government— In Virginia the Legislature, at their late Session, undertook to vindicate their inflamatory & intemperate resolutions, which at their preceding session they had transmitted to the legislatures of the Sister States, and which met with the decided censure of a great majority of them. Pennsylvania has assumed a character which imitates indicates in some degree the same temper. Our legislature is about to adjourn, without having performed a single salutary act during their convocation—indeed their time has been wasted altogether, in the indulgence of factious animosity & petty

squabbles between the different departments— The Governor is supported by a very small majority in the house of Reps:—he is at open variance with the minority & with a majority of the Senate, and all social intercourse between them has been suspended, from the commencement of the campaign. The whole picture is humiliating, but to make it more completely so, a scene took place a few days since, which equals the affray between Lyon & Griswold, which occurred in a sanctuary of higher note. One of the members from this City & the far famed Dr: Logan, were the principal actors in this late affair, which as it is too insignificant to merit detail, I shall dispense with further notice of it.
				Dallas is about to give place to a man by the name of Cooper, of whom you may have lately heard. He is an English Jacobin, whom Priestley recommended to the P. U.S, as Agent to the Commissioners for settling the claims under the 6th: Article of the British Treaty, on our behalf, and being disappointed in obtaining this Office, he commenced Opposition writer, & writer for Governor McKean, and now he is to be rewarded with the Secretaryship of this Commonwealth, which in consequence of the removal of the Seat of Government to Lancaster, Dallas finds it unprofitable to exercise.
				Mr: McKean has recommended to the Legislature to appropriate funds for the establishment of an Accademy in the County where Dr: Priestly resides and suggests a wish at the same time, that the learning & talents of this benevolent & disinterested philosopher may be invited to superintend the institution. Thus you see, the faithful are to be rewarded, of whatever condition, character, religion or nation. Such is practical philanthropy.
				A severe contest may be expected at the approaching election for President of the U.S. should the two persons, now highest in Office, be Candidates. Secret manœuvres are practised to prevent the Legislatures of individual States from making any provision for the mode of chusing Electors, or to regulate it so, that the Election may be by a general vote in those States, where it is presumed a majority would be unfriendly to the present chief. Our Legislature have not been able to agree in any mode, and as the last was a general election in this State, the Governor intends to convoke the people by proclamation, under the former law. His authority to do this is questioned, but he will meet the responsibility of such a proceeding with his usual fortitude. It is said that, New Jersey will alter the mode of Election, likewise, after the same fashion.
				
				It ought, by this time, to be fully understood, by the people in office under the present Administration, that upon the issue of this trial depends the station they hold, for I am persuaded beyond a doubt, after what has so recently taken place in this State, that if the man of the people, succeeds to the Chief Magistracy, not one federalist will be retained; all, without distinction will be turned out, who do not make their peace before the event is decided, by some mean sacrifice of their independence. The struggle is no longer between Candidates, professing & practising the same principles, but it is reduced to a contest for victory & power between the outs & the in’s. I shall endeavor to fashion my mind to the least favorable result, that can arrive.
				Massachusetts sets up Mr: Strong for her next Governor— He will be supported by a powerful interest, and will probably succeed to the chair, though Mosey has his points too.
				I am, with the greatest truth / Your brother
				
					Thomas B Adams.
				
				
					PS. Captn: Truxtun has had a severe fight in the West Indies with a french frigate of superior force—said to be a 54. The engagement lasted five glasses, in the night of the 2d or 3d: Feby.— The Constellation was badly treated, though it is apprehended the french man was greatly disabled also; they certainly both got off—
				
			